If the property claimed by the plaintiff was exempt from attachment, his temporary absence from the state did not deprive him of the exemption. Wilkinson v. Alley, 45 N.H. 551, Caswell v. Keith, 12 Gray 351; Pierce v. Gray, 7 Gray 69; Webster v. Orne, 45 Vt. 40.
The horse, being required for the plaintiff's teaming purposes, was exempt. Somers v. Emerson, 58 N.H. 48. The question, whether certain of the plaintiff's chattels were exempt as tools of his occupation, is a mixed question of law and fact. Regard must be had to the nature and character of the debtor's occupation in determining whether chattels claimed to be exempt can be considered tools or implements of his occupation. In Parshley v. Green 58 N.H. 271, upon a finding of specific facts, the court decided whether certain chattels were exempt as tools of occupation, and the distinction of law and fact was not alluded to; but in general, in such cases, the question for the court is, whether there is sufficient evidence to sustain a verdict. In this case the referee found, as matter of fact, that the wagon, cart, sled, and harnesses were tools of the plaintiff's occupation. We do not see why the team wagon, sled, and harness of a person engaged in the business of teaming are *Page 101 
not as much tools of his occupation as the plow, cart-wheels, and chains of a farmer (Wilkinson v. Alley, 45 N.H. 551); a fisherman's net and boat (Sammis v. Smith, 1 N.Y. 444); a music teacher's piano (Amend v. Murphy,69 Ill. 337); a musician's cornet (Baker v. Willis, 123 Mass. 194); a printer's press, cases, and types (Patten v. Smith, 4 Conn. 450); or mechanics' tools used by farmer in repairing his farming implements (Garrett v. Patchin, 29 Vt. 248); and no error of law appears in the finding.
Judgment for the plaintiff.
BINGHAM, J., did not sit: the others concurred.